IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,485-01


                         EX PARTE SCOTTY D. JUSTICE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2010-427,049-A IN THE 137TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault and one count of aggravated assault. He was sentenced to imprisonment

for two terms of seventy-five years and one term of ninety-nine years. The Seventh Court of Appeals

dismissed his appeal. Justice v. State, No. 07-13-00139-CR (Tex. App.—Amarillo June 4, 2013) (not

designated for publication).

        Applicant contends that appellate counsel failed to timely file a notice of appeal. The trial

court determined that appellate counsel failed to timely file a notice of appeal. We find that
                                                                                                       2

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in cause number 2010-427,049 from the 137th District Court of Lubbock County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–

Correctional Institutions Division and Pardons and Paroles Division.



Delivered:       February 27, 2019

Do not publish